Exhibit 10.11
PIKE ELECTRIC CORPORATION
Option Award Agreement
for [2005 / 2008] Omnibus Incentive Compensation Plan
THIS OPTION AWARD AGREEMENT (this “Award Agreement”) is entered into as of
[Date] by and between Pike Electric Corporation, a Delaware corporation (the
“Company”), and [Employee] (“Recipient”) pursuant to the Pike Electric
Corporation [2005 / 2008] Omnibus Incentive Compensation Plan (the “Plan”).
Statement of Purpose
Recipient has a relationship with the Company or an Affiliate as an employee,
officer, director or consultant thereof (as applicable, the “Relationship”).
This Award Agreement sets forth the terms and conditions of the award of an
option to purchase shares of the Company’s Common Stock, $0.001 par value
(“Share”).
NOW, THEREFORE, in consideration of the foregoing and the covenants hereinafter
set forth, the Company and Recipient agree as follows:
SECTION 1. Grant of Option. The Company hereby grants to Recipient the right
(the “Option”) to purchase up to a maximum of [Number] Shares, at an exercise
price of $[        .        ] per Share (the “Exercise Price”). The Option and
the right to purchase all or any portion of the Shares covered by the Option are
subject to the terms and conditions stated in this Award Agreement and the Plan,
which are incorporated into this Award Agreement. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of this Award Agreement shall govern. Unless otherwise stated herein, in the
event of any conflict between the terms of this Award Agreement and the terms of
any employment or other agreement between Recipient and the Company or an
Affiliate, the terms of such employment or other agreement will govern. The
Option is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.
SECTION 2. Definitions. Capitalized terms used but not defined herein have the
meanings ascribed thereto in the Plan. The following terms have the meanings set
forth below:
“Business Day” means a day on which the New York Stock Exchange is open.
“Cause” has the meaning set forth in the employment or other agreement between
Recipient and the Company or an Affiliate or, in the absence thereof, shall mean
(i) Recipient’s fraud, embezzlement or misappropriation with respect to the
Company or its Affiliates, (ii) Recipient’s material breach of this Agreement or
any other agreement between recipient and the Company or an Affiliate which is
not cured within 15 days (or any shorter cure period in such other agreement)
after Recipient’s receipt of written notice thereof from the Company or an
Affiliate, (iii) Recipient’s breach of fiduciary duties to the Company, its
Affiliates or their stockholders, (iv) Recipient’s conviction or plea of nolo
contendere in respect of a felony or of a misdemeanor involving moral turpitude,
(v) alcohol or substance abuse by Recipient, or (vi) Recipient’s willful or
negligent misconduct that has a material adverse effect on the property or
business of the Company or an Affiliate.

 

 



--------------------------------------------------------------------------------



 



“Disability” has the meaning set forth in any long-term disability plan of the
Company or an Affiliate in which Recipient participates or, in the absence
thereof, shall mean the inability of Recipient, due to the condition of
Recipient’s physical, mental or emotional health, effectively to perform
Recipient’s duties with the Company or an Affiliate consistent with Recipient’s
Relationship with or without reasonable accommodation for a continuous period of
more than 90 days or for 90 days in any period of 180 consecutive days, as
determined by a physician retained by the Company (and Recipient hereby
authorizes the disclosure and release to the Company of such determination and
all supporting medical records).
“Retirement” means termination of employment with the Company and its
Affiliates, other than for Cause or due to the Recipient’s death or Disability,
after the attainment of age 591/2 and completion of at least 10 years of service
(as determined under the Pike Electric, Inc. 401(k) Plan).
“Vesting Date” means the date on which Recipient’s rights with respect to all or
a portion of the Option subject to this Award Agreement may become fully vested
as provided in Section 4(a) of this Award Agreement.
SECTION 3. Term of Option. The Option, and Recipient’s right to exercise the
Option, shall terminate when the first of the following occurs:
(a) the termination of this Agreement and the Option pursuant to Section 7 of
the Plan;
(b) the expiration of ten years from the date hereof;
(c) the date of termination of Recipient’s Relationship for Cause;
(d) one year after the date of termination of Recipient’s Relationship due to
Recipient’s Retirement; or
(e) 90 days after the date of termination of Recipient’s Relationship for any
reason other than Cause or Retirement, unless (i) such termination results from
Recipient’s death or Disability or (ii) Recipient dies within 90 days after the
date of termination of Recipient’s Relationship with the Company, in which case
this Award Agreement and the Option shall terminate at the expiration of ten
years from the date hereof.

 

 



--------------------------------------------------------------------------------



 



SECTION 4. Vesting and Exercise.
(a) Vesting. On each Vesting Date set forth below, Recipient’s rights with
respect to the number of Shares subject to the Option that corresponds to such
Vesting Date, as specified in the chart below, shall become vested and may be
exercised, provided that Recipient must continue to have its Relationship with
the Company or an Affiliate on the relevant Vesting Date, except as otherwise
determined by the Committee in its sole discretion or as otherwise provided in
Section 5 below or in an employment or other agreement between Recipient and the
Company or an Affiliate.

                              Number of Shares       Percentage of Award    
Subject to Option       Vested on Vesting Date     Vesting on Vesting Date  
Vesting Date   (%)     (#)  
 
               
Grant Date
    0          
 
               
First Anniversary of Grant Date
    33          
 
               
Second Anniversary of Grant Date
    33          
 
               
Third Anniversary of Grant Date
    34          

(b) Exercise of Option. An Option, to the extent vested, may be exercised, in
whole or in part (but for the purchase of whole Shares only), by delivery to the
Company (i) of a written or electronic notice, complying with the applicable
procedures established by the Committee or the Company, stating the number of
Shares with respect to which the Option is thereby exercised and (ii) full
payment of the aggregate Exercise Price for the Shares with respect to which the
Option is thereby exercised in accordance with Section 6(b) of the Plan. Shares
issued upon exercise of the Option shall be issued solely in the name of the
person exercising the Option. The notice shall be signed by Recipient or any
other person then entitled to exercise the Option. In the event the Option is
exercised by any person other than the Recipient, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. Upon exercise and full payment of the Exercise Price for Shares with
respect to which the Option is thereby exercised, the Company shall deliver to
Recipient or Recipient’s legal representative such Shares for which Recipient
has exercised and paid.
SECTION 5. Termination of Relationship. Unless the Committee determines
otherwise, and except as otherwise provided in an employment or other agreement
between Recipient and the Company or an Affiliate, Recipient’s rights with
respect to any unvested Shares subject to an Option awarded under this Award
Agreement, including any payments or benefits related thereto, shall terminate
upon the termination of Recipient’s Relationship; provided, however, that for
termination of Recipient’s Relationship due to Recipient’s Retirement, death or
Disability, the Option shall become fully vested and exercisable as of the date
of such Retirement, death or Disability. The Option, to the extent vested, shall
remain exercisable until the first to occur of the events set forth in Section 3
above.
SECTION 6. No Rights as a Stockholder. Prior to the Vesting Date of Shares
covered by the Option and Recipient’s exercise of the Option and tender of the
full purchase price for the Shares being purchased pursuant to such exercise,
Recipient shall not be entitled to exercise any voting rights with respect to
such Shares and shall not be entitled to receive dividends or other
distributions with respect thereto.

 

 



--------------------------------------------------------------------------------



 



SECTION 7. Non-Transferability of Option. Unless otherwise provided by the
Committee in its discretion, all or any portion of an Option may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered
except as provided in Section 9(a) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of an Option in
violation of the provisions of this Section 7 and Section 9(a) of the Plan shall
be void.
SECTION 8. Withholding, Consents and Legends.
(a) Withholding. The delivery of Shares pursuant to Section 4(b) of this Award
Agreement is conditioned on satisfaction of any applicable withholding taxes in
accordance with Section 9(d) of the Plan. If the Company does not withhold or
deduct any amounts for taxes, Recipient shall be solely responsible for the
payment of any Federal, state, local or other applicable taxes in respect of the
amounts payable to Recipient under this Agreement.
(b) Consents. Recipient’s rights in respect of an Option are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable. Such consents may
include, without limitation, Recipient’s (i) consenting to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan, (ii) consenting to the
waiver of any data privacy rights Recipient may have with respect to such
information, and (iii) authorizing the Company and any Affiliate to store and
transmit such information in electronic form.
(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which Recipient may be
subject under any applicable securities laws). The Company may advise the
transfer agent to place a stop order against any legended Shares.
SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 10. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

 

 



--------------------------------------------------------------------------------



 



SECTION 11. Dispute Resolution.
(a) Jurisdiction and Venue. Notwithstanding any provision in an employment or
other agreement between Recipient and the Company or an Affiliate, Recipient and
the Company irrevocably submit to the exclusive jurisdiction of (i) the United
States District Court for the District of Delaware and (ii) the courts of the
State of Delaware for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. Recipient and the Company agree
to commence any such action, suit or proceeding either in the United States
District Court for the District of Delaware or, if such suit, action or other
proceeding may not be brought in such court for jurisdictional reasons, in the
courts of the State of Delaware. Recipient and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in Delaware with respect to any matters to
which Recipient has submitted to jurisdiction in this Section 11(a). Recipient
and the Company irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Award
Agreement or the Plan in (A) the United States District Court for the District
of Delaware or (B) the courts of the State of Delaware, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
(b) Waiver of Jury Trial. Recipient and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either may have to a trial by jury
in respect to any litigation directly or indirectly arising out of, under or in
connection with this Award Agreement or the Plan.
(c) Confidentiality. Recipient hereby agrees to keep confidential the existence
of, and any information concerning, a dispute described in this Section 11,
except that Recipient may disclose information concerning such dispute to the
court that is considering such dispute or to Recipient’s legal counsel (provided
that such counsel agrees not to disclose any such information other than as
necessary to the prosecution or defense of the dispute).
SECTION 12. Notice.
(a) Written Notices. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

         
If to the Company:
  Pike Electric Corporation    
 
  100 Pike Way    
 
  Mt. Airy, NC 27030    
 
  Attn: General Counsel    
 
       
If to Recipient:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 

 



--------------------------------------------------------------------------------



 



(b) Electronic Notices. Notwithstanding any other provision of this Section 12,
the Committee may, in its sole discretion, decide to deliver any documents
related to this Option grant or future Awards that may be granted under the Plan
by electronic means or request Recipient’s consent to participate in the Plan by
electronic means. Recipient hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an online or electronic system established and maintained by the Committee or
another third party designated by the Committee.
SECTION 13. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.
SECTION 14. No Employment. Nothing contained in this Award Agreement confers,
intends to confer or implies any rights to an employment or other relationship
or rights to a continued employment or other relationship with the Company or
its Affiliates in favor of Recipient or limit the ability of the Company or its
Affiliates to terminate, with or without cause, in its sole and absolute
discretion, the Relationship with Recipient, subject to the terms of any written
employment or other agreement between Recipient and the Company or an Affiliate.
SECTION 15. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair Recipient’s rights under this Award Agreement shall not to that extent be
effective without Recipient’s consent. Notwithstanding the preceding sentence,
this Award Agreement and the Option shall be subject to the provisions of
Section 7 of the Plan, including being subject to amendment by the Company by
action of the Board or the Committee without the consent of Recipient for
purposes of maintaining compliance with Section 409A of the Code.
SECTION 16. Severability. In the event any provision of this Award Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Award Agreement, and the Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included. This Award Agreement, together with the Plan, constitutes
the final understanding between Recipient and the Company regarding the Award.
Any prior agreements, commitments or negotiations concerning the Award are
superseded. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Award Agreement shall affect or be used to
interpret, change or restrict, the express terms and provisions of this Award
Agreement; provided, however, that in any event this Award Agreement shall be
subject to and governed by the Plan. The terms and provisions of this Award
Agreement may be modified or amended as provided in the Plan.
SECTION 17. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

            RECIPIENT:
                    PIKE ELECTRIC CORPORATION
      By:           Name:           Title:      

 

 